Citation Nr: 0514660	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty with the recognized 
guerrillas from December 1943 to February 1946 and from 
February to March in 1946.  He also had regular Philippine 
Army service from March to May of 1946.  He died in June 
1997, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines in February 2002 and 
February 2004.

The Board is aware that the RO denied the appellant's 
38 U.S.C.A. § 1318 claim on a de novo basis in the appealed 
February 2004 rating decision.  However, this claim had 
previously been denied in an unappealed June 1998 rating 
decision.  The Board has a legal duty to address the question 
of whether "new and material evidence" has been added to 
the claims file since this unappealed and final decision 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 
Vet. App. 239, 244 (1993).

In this regard, the Board notes that certain cases involving 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to DIC under 38 U.S.C.A. § 1318 
remain subject to a stay on processing.  However, this stay 
concerns only cases where a survivor seeks to reopen a claim 
that was finally decided during the veteran's lifetime on the 
grounds of new and material evidence. See Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003) (NOVA II).  In the present case, 
the appellant has argued for reconsideration of this claim 
largely on the basis of the evidence of record and the 
Veterans Claims Assistance Act of 2000 (VCAA) and has not 
presented argument with regard to any claim that was denied 
during the veteran's lifetime.  As such, it is the 
preliminary determination of the Board that the stay does not 
apply in this case, and the Board will proceed with the 
section 1318 issue.


FINDINGS OF FACT

1.  The RO has notified the appellant of the type of evidence 
needed to substantiate her claims.

2.  The appellant's initial claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318 were previously 
denied by the RO in an unappealed June 1998 rating decision.

3.  Evidence received since the June 1998 rating decision is 
new but does not bear directly and substantially upon the 
question of the etiology of the cause of the veteran's death.  

3.  Evidence received since the June 1998 rating decision is 
new but does not, by itself or in connection with evidence 
previously included in the record, relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
DIC under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5103, 5108, 
7104, 7105 (West 2002); 38 C.F.R. § 3.303 (2004); 38 C.F.R. 
§ 3.156 (2000).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The newly enacted provisions of 38 U.S.C.A. 
§ 5103, concerning VA's duty to notify a claimant of the 
evidence needed to substantiate a claim, applies in cases 
concerning an application to reopen a previously denied 
claim.  The VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board is satisfied that the RO met VA's 
duty to notify the appellant of the evidence necessary to 
substantiate her claims in letters issued in September 2001, 
November 2003, and June 2004.  By these letters, the RO also 
notified the appellant of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  The appellant was 
also advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letters from 2001 and 2003 
were issued prior to the corresponding rating decisions.  
Moreover, as indicated above, the RO has taken all necessary 
steps to notify the appellant of the evidence needed to 
substantiate her claims.  Accordingly, the Board finds that 
no prejudice to the appellant will result from an 
adjudication of her claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim for service connection 
based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, 
however, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the appellant's current claim regarding 
this particular issue was received in March 2001, this 
revision does not apply in the present case.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)). 

In this case, the appellant's initial claim for service 
connection for the cause of the veteran's death was denied in 
a June 1998 rating decision on the basis that the evidence of 
record did not establish that the cause of his death was due 
to service or to a service-connected disability.  During his 
lifetime, service connection was in effect for post-traumatic 
stress disorder (PTSD), residuals of a right leg shrapnel 
wound, shortening of the right leg, and a right arm scar.  
The veteran's death certificate lists respiratory failure as 
the immediate cause of the veteran's death, with aspiration 
pneumonia and class III pulmonary tuberculosis listed as 
antecedent causes.

The appellant was notified of the June 1998 rating decision 
in the same month but did not respond within the following 
year.  The Board therefore finds that the June 1998 rating 
decision is final under 38 U.S.C.A. § 7105(c).  The question 
for the Board now is whether new and material evidence has 
been received by the RO in support of the appellant's claim 
since the issuance of that decision.

The relevant medical evidence received since the January 1989 
rating decision consists solely of a November 2001 statement 
from Ilocos Training and Regional Medical Center in San 
Fernando City, La Union, which reflects that the causes of 
the veteran's death were respiratory failure and aspiration 
pneumonia.  While this statement is new to the record, it 
merely contains a recitation of the diseases causing the 
veteran's death and does not address the question of whether 
such diseases were etiologically related to either service or 
the veteran's service-connected disorders.  Given this, the 
Board finds no new medical evidence suggesting an etiological 
relationship between the cause of the veteran's death and 
either service or a service-connected disability.  As such, 
this new evidence does not bear materially and substantially 
on the specific matter under consideration.

Indeed, the only new evidence of record supporting the 
appellant's claim is her own lay opinion, as suggested in 
multiple lay submissions and in her June 2003 hearing 
testimony.  The appellant, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value for the purpose of 
reopening a previously denied claim for service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the appellant has submitted new evidence in regard 
to her previously denied claim for service connection for the 
cause of the veteran's death.  This evidence, however, does 
not suggest an etiological link between the cause of the 
veteran's death and either service or a service-connected 
disability.  Accordingly, this evidence does not bear 
directly and substantially upon the specific matter under 
consideration, namely the etiology of the cause of the 
veteran's death.  Consequently, VA has not received new and 
material evidence to reopen the appellant's claim, and this 
appeal must be denied as to that claim.

III.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to DIC under 38 U.S.C.A. § 1318

As noted above, a final rating decision or Board decision may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered unless "new and material 
evidence" is presented or secured with respect to a claim 
which has been disallowed.  See 38 U.S.C.A. §§ 5108, 7104, 
7105.  

Under the recently revised provisions of 38 C.F.R. 
§ 3.156(a), which are effective in this case because the 
appellant's section 1318 claim was received in September 
2003, subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the appellant's initial claim for DIC under 
38 U.S.C.A. § 1318 was denied in a June 1998 rating decision 
on the basis that the record did not establish that the 
veteran was continuously rated as totally (100 percent) 
disabled by reason of service-connected disabilities for a 
period of 10 years or more immediately preceding death, or 
for five years if the total evaluation was continuously in 
effect from the date of discharge from military service.  Id.  
Rather, the Board notes that the veteran, at death, had been 
rated at the 100 percent rate only since September 21, 1994, 
well less than ten years earlier and more than four decades 
following his discharge from service.  As noted above, the RO 
determined in the same decision that service connection was 
not in order for the cause of the veteran's death.

The appellant was notified of the June 1998 rating decision 
in the same month but did not respond within the following 
year.  The Board therefore finds that the June 1998 rating 
decision is final under 38 U.S.C.A. § 7105(c).  The question 
for the Board now is whether new and material evidence has 
been received by the RO in support of the appellant's claim 
since the issuance of that decision.

The relevant medical evidence received since the January 1989 
rating decision consists solely of the noted November 2001 
statement from Ilocos Training and Regional Medical Center in 
San Fernando City, La Union, which reflects that the causes 
of the veteran's death were respiratory failure and 
aspiration pneumonia.  Again, while this statement is new to 
the record, it merely contains a recitation of the diseases 
causing the veteran's death and does not address matters of 
either etiology or the degree of disability resulting from 
the veteran's service-connected disorders for more than 10 
years prior to death.  As such, this new evidence does not, 
by itself or in connection with evidence previously included 
in the record, relate to an unestablished fact necessary to 
substantiate the claim and is not "new and material."

Indeed, the only new evidence of record supporting the 
appellant's claim is her own lay opinion, as suggested in 
multiple lay submissions and in her June 2003 hearing 
testimony.  Again, however, the appellant has not been shown 
to possess the requisite medical training or credentials 
needed to render a competent opinion as to medical questions.  
Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value for the purpose of 
reopening a previously denied claim for compensation.  See 
Routen v. Brown, 10 Vet. App. at 186.

Overall, the appellant has submitted new evidence in regard 
to her previously denied claim for DIC under 38 U.S.C.A. 
§ 1318.  This evidence, however, does not, by itself or in 
connection with evidence previously included in the record, 
relate to an unestablished fact necessary to substantiate the 
claim.  Consequently, VA has not received new and material 
evidence to reopen the appellant's claim, and this appeal 
must be denied as to that claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the appeal is denied as to that issue.

New and material evidence not having been submitted to reopen 
a claim of entitlement to DIC under 38 U.S.C.A. § 1318, the 
appeal is denied as to that issue.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


